Citation Nr: 1550506	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  14-31 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for acid reflux disease.

2.  Whether new and material evidence has been received to reopen a claim of service connection for lumbar spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1968 to October 1970.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO).  On his May 2009 VA Form 9 (Substantive Appeal), the Veteran requested a hearing before the Board; however, in statements received in July 2010 and June 2015, he withdrew the hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2).

The claim of service connection for lumbar spine disability is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  In a July 2010 written statement, prior to the promulgation of a decision in this matter, the Veteran indicated that he wished to withdraw his appeal seeking to reopen a claim of service connection for acid reflux disease; there is no question of fact or law in the matter remaining for the Board to address..

2.  An unappealed October 1995 rating decision denied the Veteran service connection for a back disability based essentially on a finding that such disability was not related to his military service.

3.  Evidence received since the October 1995 rating decision shows the Veteran has a back disorder that may be related to his service; relates to an unestablished fact necessary to substantiate the claim of service connection for a lumbar spine disability; and raises a reasonable possibility of substantiating such claim.

CONCLUSIONS OF LAW

1.  Regarding the petition to reopen a claim of service connection for acid reflux disease the criteria for withdrawal of an appeal are met; the Board has no further jurisdiction in this matter.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  New and material evidence has been received, and the claim of service connection for lumbar spine disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claims.  However, given the Veteran's expression of intent to withdraw his appeal seeking to reopen the claim of service connection for acid reflux disease, and as the petition to reopen the claim of service connection for lumbar spine disability is being granted, there is no reason to belabor the impact of the VCAA on these matters, since any notice or duty to assist omission is harmless.

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all the evidence in the Veteran's VA record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that each item of evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Dismissal

The Board has jurisdiction in any matter which under 38 U.S.C.A. § 511(a) is subject to a decision by the Secretary.  38 U.S.C.A. § 7104.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(b)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision, and is effective when received.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a July 2010 written statement, the Veteran indicated that he wished to withdraw his appeal seeking to reopen a claim of service connection for acid reflux disease.  There remain no allegations of error of fact or law for appellate consideration regarding this issue.  Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.

Claim to Reopen

Generally, an unappealed rating decision is final based on the evidence of record at the time of the decision, and may not be reopened or allowed based on such evidence.  38 U.S.C.A. § 7105.  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold requirement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Specifically, the U.S. Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a), finding that the phrase "raises a reasonable possibility of substantiating the claim" should be viewed as "enabling rather than precluding reopening."  Id. at 121.

The Veteran's original claim of service connection for a back disorder was denied by an October 1995 rating decision which found in essence that although service treatment records (STRs) showed complaints of low back strain in March 1969, those resolved; his back problem in service was not shown to be a chronic disability; and his current back disability was not shown to be related to service.  He did not appeal the denial, and additional pertinent evidence was not received within the following year.  Consequently, the October 1995 decision is final.  38 U.S.C.A. § 7105.  

Pertinent evidence of record at the time of the final unappealed October 1995 rating decision included:  a March 1969 STR that shows the Veteran reported having low back pain intermittently for 4 months and a diagnosis of chronic back strain, and the report of an October 1970 service separation examination, which is silent regarding back disability and shows that the spine was normal on clinical evaluation.  

Pertinent evidence received since the unappealed October 1995 rating decision includes:  May 1996 correspondence [to the Veteran] from  the U.S. Department of Labor, Employment Standards Administration, Office of Workers' Compensation Program, Division of Federal Employees' Compensation, noting an injury (lumbar strain) sustained on 10/11/1995 in the course of [civilian] employment by the Department of the Air Force.  A report of a May 2005 VA general medical examination, which shows a diagnosis of lumbar spine degenerative joint disease (DJD).  On an August 2007 statement the Veteran related that he injured his back while "stationed in Vietnam busting tire rims from the tires of deuce 1/2, 5 ton dump trucks, and jeep tires."  He recalled having back pain when he pulled the tires and carried them to the breakdown area.  A September 2007 VA physical medicine and rehabilitation report notes the Veteran's history of pain across his lower back off and on since 1970; lumbosacral spine X-rays showed DJD changes.  The assessment was chronic low back pain.  In a September 2008 statement, the Veteran related that he injured his back breaking an "O" ring from large truck tires using a pick while stationed in Vietnam and has had severe back pain off and on since then.  He stated that a VA physician had diagnosed lumbar spine degenerative disc disease and told him it could have come from heavy lifting and bending over the years.  

In statements dated in May 2009 a friend of the Veteran noted that (beginning in 1999) on numerous occasions he saw the Veteran wearing a back brace for back pain and the Veteran's daughter noted that he had had back problems throughout her childhood.  She recalled having to rub his back as a child to relieve pain and discomfort.  She noted that on several occasions he expressed that he endures "agonizing and excruciating" back pain.  His wife noted that they married in 1975, and that he has complained of back pain throughout since then.  His son noted that the Veteran's chronic back problems became more noticeable in 1982.  In his May 2009 Substantive Appeal the Veteran related that during service he was a truck driver assisting in loading and unloading cargo, hauling ammunition and bombs to firebases, and commissary goods to base exchanges; he lifted crates, boxes and bottles as needed for delivery.  He related that he was also assigned to the motor pool, where he strained his lower back and has had continuing back pain from separation to the present.  On July 2012 VA (fee basis) back examination report the diagnoses were lumbar strain, intervertebral disc syndrome, bilateral L4-S3 nerve roots and lumbar spine degenerative joint disease.  The examiner opined that the claimed back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed injury, event, or illness in service.

As the claim of service connection for a lumbar spine disability was previously denied based on a finding that such disability was not shown to be related to the Veteran's military service, for additional evidence received since that October 1995 rating decision to pertain to an unestablished fact necessary to substantiate the claim, it must tend to show a nexus between the Veteran's back disability and his service.  The evidence corroborating continuity of back symptomatology tends to support a nexus between the current back disability and service.  For purposes of reopening the supporting statements are deemed credible.  Particularly in light of the low threshold for reopening endorsed by the Court in Shade, and considered with the evidence previously of record, they raise a reasonable possibility of substantiating the claim.  Consequently, the evidence received since the October 1995 rating decision is new and material, and the claim of service connection for lumbar spine disability may be reopened.  


ORDER

The appeal to reopen a claim of service connection for acid reflux disease is dismissed.

The appeal to reopen a claim of service connection for a lumbar spine disability is granted.


REMAND

The Board finds that further development is necessary for proper de novo adjudication of the reopened claim of service connection for lumbar spine disability.  The record shows that in 1995 the Veteran pursued a Workers' Compensation claim for a work-related lifting injury (about that time he also recalled an incident of strain in service, and pursued his initial claim seeking VA compensation for back disability).   Records pertaining to his Workers' Compensation claim are not associated with the record, are pertinent to the matter at hand, and must be secured.

On July 2012 VA (fee basis) back examination the examiner opined that the Veteran's back disability was less likely than not related to service.  The examiner explained that the Veteran only had a single episode of back discomfort in  service (in 1969) and that contemporary records show that  [the next] "back pain occurred in 1995."  The examiner did not account for the lay statements corroborating continuity of symptoms [and apparently was unaware of the work-related injury in around 1995].  Therefore, the opinion offered is based on an incomplete medical history/factual basis, and is inadequate for rating purposes.
Accordingly, the case is REMANDED for the following:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should ask the Veteran to provide identifying information and releases necessary for VA to secure private records and secure for the record all records pertaining to the Veteran's work-related lifting injury in around 1995.   He should be advised that the records are critical evidence in the matter at hand and must be secured for proper consideration of his claim on the merits.   The records secured should include all records of treatment he received at the time, as well as a copy of the determination on his Workers' Compensation claim, and all medical records considered in connection with the claim.  If any records are unavailable because they have been lost or destroyed, it should be so certified, with explanation .

2.  Thereafter, the AOJ should arrange for the Veteran to be examined by an orthopedist to determine the likely etiology of his current low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide an opinion that responds to the following:

(a) Please identify (by diagnosis) each low back disability found.

(b) Please identify the likely etiology of each low back disability entity diagnosed.   Specifically, is it at least as likely as not (a 50 % or better probability) that the disability is related to the Veteran's service, to include the complaints/injury noted in his STRs? 

The examiner must explain the rationale for all opinions,.  The rationale should specifically reflect consideration of the lay statements submitted by, and on behalf of, the Veteran, as well as the postservice history of the disability (including the work-related injury which triggered the Workers' Compensation claim in 1995).

3.  The AOJ should then review the record and readjudicate (de novo) the Veteran's claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


